Citation Nr: 1225676	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-10 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to a higher disability evaluation for right ankle tendonitis with degenerative changes, evaluated as 10 percent disabling, prior to September 6, 2011, and as 20 percent disabling thereafter.  

3.  Entitlement to a higher disability evaluation for left ankle tendonitis with degenerative changes, evaluated as 10 percent disabling.  

4.  Entitlement to a higher disability evaluation for eczema with folliculitis on the legs, chest and biceps, evaluated as noncompensable, prior to April 1, 2009, and as 10 percent disabling thereafter.  

5.  Entitlement to a higher disability evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1992, to include service in the Southwest Asia theater of operations from January to April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 and November 2011 rating decisions of a VA Regional Office (RO).  During the appeal, the Montgomery RO assumed jurisdiction.  

The Board notes that the September 2006 rating decision on appeal reflects that the RO assigned separate 10 percent disability evaluations for service-connected right ankle tendonitis with degenerative changes and left ankle tendonitis with degenerative changes, which had previously been evaluated as a noncompensable bilateral ankle disability.  The separate 10 percent evaluation assigned for right ankle tendonitis with degenerative changes, and the separate 10 percent evaluation assigned for the left ankle tendonitis with degenerative changes, were each assigned under hyphenated Diagnostic Code 5271-5024, and effective February 27, 2006.  

In addition, a November 2011 rating decision reflects that the evaluation for eczema with folliculitis was increased to 10 percent, effective April 1, 2009.  The evaluation for right ankle tendonitis with degenerative changes was increased to 20 percent, effective September 6, 2011, and while a subsequent November 2011 Supplemental Statement of the Case (SSOC) states that a rating in excess of 10 percent for right ankle tendonitis with degenerative changes remained denied, a subsequent 2012 letter to the Veteran notified him that the right ankle disability had been increased to 20 percent.  Regardless, the Veteran is presumed to be seeking the maximum evaluation and because the increases do not represent a full grant of the benefits sought, the increased rating claims remain in appellate status.  

Further, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU is part of an increased rating claim when such claim is raised by the record.  A January 2012 rating decision reflects that a TDIU was denied and thus, a claim of entitlement to a TDIU has been raised.  As such, the issue is as reflected above.  

In April 2012, the Veteran stated that he wished to withdraw his request for a hearing.  The hearing request is deemed withdrawn and the Board will continue with the appeal.  See 38 CFR 20.704(d).  

The issues of entitlement to service connection for a right shoulder disorder, as well as the issues of entitlement to higher evaluations for right and left ankle tendonitis with degenerative changes, eczema, and a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is productive of occupational and social impairment, with reduced reliability and productivity; impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships; however, the preponderance of the evidence shows that the disability is not productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals that interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships. at any time during the appeal.  


CONCLUSION OF LAW

The criteria for a 50 percent disability evaluation, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1154, 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The notification letter sent in May 2006 provided the Veteran with an explanation of the type of evidence VA would attempt to obtain on his behalf.  The letter also informed the Veteran that evidence must demonstrate a greater level of disability than previously assessed to establish an increased evaluation, and that the VA would attempt to obtain relevant records to assist him in supporting his claim.  The June 2008 letter further requested the Veteran furnish the VA with any relevant treatment dates.  Further, after the April 2010 Statement of the Case (SOC) was issued, which provided the relevant diagnostic criteria, the Veteran was provided the opportunity to provide additional evidence.  The purpose of VA's notice requirements have been met, and VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  In any event, the Board finds that any error in the content of a particular notice, or to its timing rendered harmless as the Veteran had a meaningful opportunity to participate in the adjudication process and was not prejudiced by any notice deficiency.  See Goodwin v. Peake, 22 Vet. App. 128 (2008). 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for the equitable resolution of the claim has been obtained.  The Veteran's service and post-service treatment records have been obtained, his Social Security Administration (SSA) records are associated with the claims folder and he has declined a Board hearing on thus matter.  VA has also provided the Veteran with, what the Board finds to be appropriate and adequate examination to support his claim; moreover, the record does not suggest, and neither he nor his representative contend that there has been any change or worsening of PTSD since that time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); see also Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  Further, the Veteran has not identified any additional evidence VA should seek to obtain on his behalf, and no such evidence has been reasonably indentified by the record.  For the aforementioned reasons, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  He asserts that his symptoms are worse than reflected by the 30 percent rating.  Having considered the evidence, the Board finds that the evidence is in at least equipoise, and thus, resolving doubt in the Veteran's favor, a 50 percent disability evaluation, and no higher, is warranted.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate ratings for distinct periods of time, based on the facts are for consideration.  In Fenderson v. West, 12 Vet. App. 119 (1999); see also See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Veteran's PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2011). 

Under DC 9411, the criteria for a 30 percent disability rating include: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting

Under that code, pursuant to the general rating formula, a 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A 70 percent evaluation is warranted if the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In rating the severity of the Veteran's psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the findings employed in that determination.  As relevant to this case, GAF scores from 71 to 80 generally reflect slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork), and if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument).  A GAF score ranging from 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The April 2009 VA examiner reported reduced reliability and productivity due to PTSD symptoms, such as avoidance behaviors, hypervigilance and irritability, noting the Veteran's report of having had panic attacks and to have forgotten many things when he was employed and that he had few social relationships.  Findings on VA examination in August 2011 included memory loss, anxiety and chronic sleep impairment, and a dysphoric mood was reported in a June 2008 VA treatment record.  The Board notes that while memory impairment was noted to be mild in August 2011, the June 2008, April 2009 and August 2011 reports all reflect a determination that the Veteran's PTSD resulted in at least a moderate degree of impairment consistent, as reflected in the GAF of 60, and as noted in the June 2008 VA treatment record, as well as a July 2008 VA treatment record.  

The Board notes that the criteria for both a 30 percent and 50 percent evaluation require occupational and social impairment and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria for a 50 percent rating.  In addition, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).

The Veteran is competent to report his symptoms during the appeal and the medical evidence lends credibility to his assertions.  The records objectively confirm reduced reliability and productivity due to PTSD symptoms affecting motivation, mood and memory resulting in social and occupational impairment.  The evidence is in at least equipoise, and thus, resolving all doubt in the Veteran's favor, a 50 percent evaluation, but no higher, for PTSD is warranted.  

The Board notes while the criteria for both a 50 percent and 70 percent evaluation require occupational and social impairment, the evidence establishes that there are not deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  Rather, the May 2006 VA examination report reflects the examiner's determination that PTSD symptoms would not prevent him from competitive employment, reflecting a GAF of 55 consistent with the GAF of 55 reflected in a September 2006 private report.  The private examiner noted the Veteran's report of interests to include real estate, adding that while the Veteran may perceive himself as being unable to work, he appeared to be vocationally confused and seemed appropriate for vocational technical training.  

In addition, a June 2008 VA treatment record reflects normal findings with regard to attention, mentation and cognition, as well as judgment and abstract thinking.  Insight was noted to be present, there was no evidence of psychotic symptoms and affect was appropriate.  It was noted that he attended church with his family, and while moderate to severe stress was noted to be a possible risk factor affecting treatment, in addition to an April 2007 VA treatment record reflecting a GAF of 74, a July 2008 VA treatment record notes that attention and concentration were appropriate, speech was logical and goal directed and judgment and insight were intact.  In addition affect was noted to be only mildly restricted and mood was noted to be only mildly depressed.  Furthermore, while the June 2008 VA treatment record notes that the Veteran was not working and living with his parents, such was attributed to a period of recuperation following back surgery, not PTSD.  

Additionally, although the June 2008 record notes that he was divorced, the August 2011 VA examination report reflects he had remarried and had a good relationship with his spouse.  Further, the April 2009 VA examination report reflects a GAF of 60 and the examiner reported a moderate degree of impairment, specifically stating that there are not deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood due to PTSD.  The  Board notes that the Veteran has consistently denied suicidal and/or homicidal ideation, and although symptoms of anxiety, chronic sleep impairment and mild memory loss were noted in the August 2011 VA report of examination, the examiner determined that PTSD resulted in only occasional occupational and social impairment.  Accordingly, the criteria for a 70 percent rating have not been met.  These same findings establish that PTSD is not manifested by total social and occupational impairment as specifically reported by the VA examiners.  

The Board notes that while not bound by a Social Security Administration (SSA) determination, the Board has given consideration to the SSA determinations.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a Veteran's claim).  In this case, the May 2008 SSA determination reflects that the Veteran was determined not to be disabled due to an affective (mood) disorder.  

In this case, the Veteran does not manifest or nearly manifest the behavioral elements of 70 percent disability or higher.  Thus, an evaluation in excess of 50 percent is not warranted at any time during the appeal.  

Finally, in exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the rating criteria for psychiatric disability contemplate the numerous manifestations of the Veteran's PTSD.  Because the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extra-schedular rating is not warranted.


ORDER

A 50 percent evaluation for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  


REMAND

The Veteran seeks entitlement to service connection for a right shoulder disorder, as well as higher disability evaluations for service-connected tendonitis with degenerative changes of the right and left ankle, eczema with folliculitis, along with a TDIU.  Having reviewed the evidence the Board finds that further development is necessary for a determination.  

In regard to service connection for a right shoulder disorder, the Board notes that in an April 2008 VA Form 9, the Veteran reported having injured his right shoulder during service.  The Board notes that while a right shoulder injury is not documented in the service treatment records, contemporaneous evidence includes VA treatment records reflecting complaints of right shoulder pain in April 1994, and a June 1994 record notes right shoulder pain for six months with an assessment of biceps tendonitis in August 1994.  In addition, in a statement received in August 1997, the Veteran's mother noted that after separation he came to live with her, at which time she observed him experiencing pain in both shoulders.  Further, a June 2005 VA x-ray examination report notes degenerative changes in the right shoulder.  

To date, the Veteran has not been afforded a VA medical examination regarding the etiology of his right shoulder disability.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, given the competent lay evidence indicating that the Veteran's right shoulder disability may have had its onset in service, the Board has no discretion and must remand the claim to afford the Veteran a VA medical examination regarding the etiology and/or onset of his right shoulder disability.  

Further, the November 2011 SSOC notes that VA treatment records, dated from April 2008 to October 2011, and associated with the claims file in October 2011 were printed from the records in the Virtual VA electronic file.  The Board's review of the electronic record, however, reflects no VA treatment records contained therein, and there is no indication that the records were available to the September 2011 VA examiners.  In addition, the November 2011 SSOC does not address a private functional capacity report, submitted in September 2011, subsequent to the September 2011 VA examinations, which notes limitations with squatting, crawling and repetitive or sustained reaching, and suggesting additional limitations due to PTSD.  The Board notes that while a January 2012 rating decision denying TDIU reflects review of the report, the evidence is relevant to the evaluation of the service-connected disabilities on appeal and must be considered in association with those specific disabilities.  VA is required to conduct a comprehensive medical examination based on the complete medical record.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disabilities on appeal.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board has no discretion and must remand the claims.  

In addition, the record reflects that the Veteran's eczema with folliculitis on the legs, chest and bilateral biceps is evaluated under Diagnostic Code 7806.  The September 2011 VA examiner reported scattered papular lesions with dark scars on the anterior chest, back and buttocks, and while the examination report notes use of Erythromycin 2% topical solution for less than six weeks in the previous 12 months, VA treatment records reflect Erythromycin 2% topical solution was an active medication in July 2008, September 2008, October 2008, February 2009, June 2009, July 2009, August 2009, March 2010 and November 2010.  Although the examiner noted tinea on the bilateral soles and onychomycosis of the toenails, no opinion was provided as to whether either tinea or onychomycosis is related to the service-connected eczema with folliculitis, and thus, the opinion is inadequate.  Thus, having found the September 2011 VA skin examination to be inadequate, the Board is without discretion and must remand the claim as to obtain an adequate medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In addition, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As noted, a TDIU was denied in the November 2011 rating decision, and thus, the issue has been raised.  A TDIU is an award of increased compensation.  As with other claims for increases, a medical examination is required in conjunction with the claim.  The Veteran's service-connected disabilities are PTSD, rated as 50 percent disabling in this decision; left shoulder tendonitis, rated as 20 percent disabling; lumbar strain with degenerative disc disease, rated as 20 percent disabling; right ankle tendonitis with degenerative changes, rated as 20 percent disabling; left ankle tendonitis with degenerative changes, rated as 10 percent disabling; right lower extremity radiculopathy, rated as 10 percent disabling; eczema with folliculitis, rated as 10 percent disabling and pes planus, rated as 0 percent disabling.  The combined disability evaluation is 80 percent.  See 38 C.F.R. § 4.25 (2011).  Thus, he meets the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) based on the aggregate of the service-connected disabilities.  The Board notes that while the record reflects that he is unemployed, it is unclear whether the unemployment is due to an individual service-connected disability or his service-connected disabilities in the aggregate.  

Since the outcome of the claim of entitlement to service connection for a right shoulder disorder and the increased rating claims on appeal may have an impact on the issue of entitlement to a TDIU, the Board finds the issue of entitlement to service connection for a right shoulder disorder and the increased rating clams to be inextricably intertwined with that of entitlement to TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to TDIU until the issue of entitlement to service connection for a right shoulder disorder and the increased rating claims are resolved.  Id; see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).  

Since the claims file is being returned it should be updated to include VA treatment records compiled since October 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated since October 2011, including pertinent electronic records.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file. 

2.  After associating any additional medical records and lay statements with the claims folder, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any right shoulder disorder found to be present.  The claims folder should be made available to and reviewed by the examiner, along with records located in the Virtual VA electronic file (whether virtually, or via paper copies), and the report should reflect that such review was accomplished.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology, the lay statements of record relating to the Veteran's symptomatology since service, and opine as to whether it is at least as likely as not that any right shoulder disorder found to be present, to include arthritis, had its onset during service or within the initial year after separation, was caused and/or aggravated by any service-connected disability or is otherwise related to service.  All findings and conclusions should be set forth in a legible report. 

3.  After associating any additional medical records and lay statements with the claims folder, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected eczema with folliculitis involving the back, chest, biceps and buttock and any other areas found to be affected.  The claims folder must be made available to the examiner for review, along with records located in the Virtual VA electronic file (whether virtually, or via paper copies), and the examination report should reflect that such review was accomplished.  All appropriate testing should be conducted, and all pertinent findings reported.  The examiner should provide a comprehensive report discussing the current severity of this disability, including all current pathology and associated functional impairment.  The assessment should include, but is not limited to an estimate, to the extent possible, of what percentages of the body and/or the exposed areas of the body are affected by the dermatitis, as well as a description of any scars found to be present.  The examiner should also indicate the nature and frequency of any systemic therapy such as corticosteroids or other immunosuppressive drugs used to treat the condition, and whether any other skin disorders found to be present, to include tinea on the bilateral feet and/or onychomycosis, is caused or aggravated by the service-connected eczema with folliculitis.  

4.  After associating any additional medical records and lay statements with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature and severity of his PTSD.  The claims folder should be made available to and reviewed by the examiner, along with records located in the Virtual VA electronic file (whether virtually, or via paper copies), and the examination report should reflect that such review was accomplished.  The examiner should conduct all indicated tests and studies, and report all pertinent findings.  

The examiner should also opine as to whether the Veteran's service-connected disabilities individually or in the aggregate, without consideration of his non-service-connected or other service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

5.  After associating any additional medical records and lay statements with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature and severity of his right and left ankle tendonitis with degenerative changes.  The claims folder should be made available to and reviewed by the examiner.  The examiner should identify all ankle pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should indicate at what degree pain begins during range of motion studies and also express any functional loss in terms of additional degrees of limited motion of the both ankles, i.e., his pain-free range of motion. 

The examiner must further opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either individually or in the aggregate, without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

6.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative an SSOC and provide the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


